Opinion filed August 20, 2020




                                                In The

            Eleventh Court of Appeals
                                            ___________

                                     No. 11-20-00182-CV
                                            ___________

                            JAMES M. MORRIS, Appellant
                                                   V.
      RUDY KIDDER, JR. AND KIMBERLY HYDE, AS
 INDEPENDENT EXECUTRIX OF THE ESTATE OF OPHELIA
            KIDDER, DECEASED, Appellees


                         On Appeal from the 458th District Court
                                 Fort Bend County, Texas
                          Trial Court Cause No. 20-DCV-273469


                          MEMORANDUM OPINION
        Appellant, James M. Morris, has filed in this court1 a motion to dismiss this
appeal. In the motion, Appellant states that the parties to this appeal “have resolved
their disputes pursuant to a settlement agreement and release.” Appellant indicates
that, pursuant to the agreement, each party has agreed not only that this appeal should

        1
         We note that this appeal was transferred to this court from the First Court of Appeals pursuant to
a docket equalization order. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
be dismissed but also that each party is to bear its own costs and attorney’s fees. In
accordance with Appellant’s request, we dismiss this appeal.                                See TEX. R.
APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


                                                                   PER CURIAM


August 20, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2
Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2